Citation Nr: 1145906	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for degenerative disc disease, lumbar spine with history of pelvic fracture, evaluated as 10 percent disabling prior to April 30, 2009 and as 20 percent disabling thereafter.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2009 rating decision, the lumbar spine disability was assigned a 20 percent rating, effective April 30, 2009.

In November 2010, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim for an increased rating for degenerative disc disease of the lumbar spine is warranted. 

The Veteran was last provided a VA examination of the spine in April 2009.  Subsequent VA outpatient treatment reports dated in November and December 2009 indicate that the Veteran's lumbar spine disability may have increased in severity.  In November 2009, the Veteran reported that there was exacerbation of his chronic back pain and that his right leg was feeling somewhat numb.  He described his pain as aching, grabbing and like he was going to fall down.  On physical examination, it was noted that the Veteran had limited range of motion with some muscle spasm in the lumbar area.  In December 2009, the Veteran reported that he continued to have low back pain which he described as a 7-8/10.  The diagnoses include lumbago and lumbosacral neuritis.  

As the current severity and extent of the Veteran's service-connected lumbar spine disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability. 
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The VA treatment reports also indicate that the Veteran underwent an MRI of his lumbar spine in November 2009 but results from the study have not been associated with the claims file.  A copy of the MRI report should be obtained by the RO/AMC. 

Moreover, in a June 2010 VA treatment record, it was noted that the Veteran was unemployed.  In a November 2011 informal hearing presentation, the representative indicated that the Veteran is not able to "maintain continued attendance in the workforce" due to the effects of medication that he takes for his back pain.  It is unclear whether such statement reflects a request for a total disability rating based on individual unemployability (TDIU), or whether such statement was provided simply to support the argument for a higher evaluation.  Accordingly, clarification should be sought on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is claiming that he is unemployable due to his service connected back disability.  If he responds affirmatively, conduct all appropriate development including sending a Veterans Claims Assistance Act (VCAA) notice letter concerning claims for TDIU and a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  The RO/AMC should obtain all relevant treatment records for the Veteran from the Battle Creek, Michigan VA Medical Center dating from June 2010 to the present.  Also, a report of the November 2010 MRI of the lumbar spine should be obtained.  If any records are not available, the claims file should be annotated as such and the Veteran notified of such.   

3.  Thereafter, schedule the Veteran for VA spine examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file must be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed. 

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation. The examiner should indicate whether there is objective evidence to support a finding of radiculopathy.

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also discuss the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  Finally, the examiner should address the impact of the Veteran's back disability on the Veteran's employment.

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

